       Case 6:20-cv-01167-EFM-GEB Document 6 Filed 06/25/20 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

FANNIE SSEBANAKITTA,

                                Plaintiff,

                        vs.                                              Case No. 6:20-cv-01167-EFM-GEB

NAN RAYMOND (USPS),

                                Defendant.


                        MOTION OF THE UNITED STATES FOR
                EXTENSION OF TIME TO ANSWER OR OTHERWISE PLEAD

       The United States of America, by and through Stephen R. McAllister, United States

Attorney for the District of Kansas, and Emily B. Metzger, Assistant United States Attorney,

move the Court for order extending the time for an additional thirty (30) days, or until July 31,

2020, in which Defendant must answer or otherwise plead to Plaintiff’s Petition.

       In support of this motion, the United States represents the following.

       1.        On May 26, 2020, Defendant Nan Raymond, employee of the United States Postal

Service, was served by certified mail with a copy of Plaintiff’s Petition and a Summons directing

her appearance in the Small Claims Court of the District Court of Sherman County, Kansas, on

July 7, 2020.

       2.        The United States removed this action from the District Court of Sherman

County, Kansas, on June 24, 2020. Pursuant to Fed. R. Civ. P. 81(c)(2)(C), an answer or other

responsive pleading is due on July 1, 2020.

       3.        This is the United States’ first request for extension of time.
       Case 6:20-cv-01167-EFM-GEB Document 6 Filed 06/25/20 Page 2 of 3




       4.      Upon reasonable inquiry and following attempts to reach Plaintiff at her last

known telephone number, counsel for the United States has been unable to reach Plaintiff

concerning this extension of time.

       5.      Additional time is needed to process Defendant’s request for representation and to

obtain and review documentation from the United States Postal Service for preparation of

Defendant’s answer or other responsive pleading.

       WHEREFORE, the United States moves the Court for an order extending for thirty (30)

days, to July 31, 2020, the time within which to file an answer or other responsive pleading.


                                                     Respectfully submitted,

                                                     STEPHEN R. McALLISTER
                                                     United States Attorney
                                                     District of Kansas

                                                     s/ Emily B. Metzger
                                                     EMILY B. METZGER
                                                     Assistant United States Attorney
                                                     301 N. Main, Suite 1200
                                                     Wichita, KS 67202
                                                     Tele: 316-269-6481
                                                     Fax: 316-269-6484
                                                     Emily.Metzger@usdoj.gov
                                                     Ks S.Ct.No. 10750




                                                2
       Case 6:20-cv-01167-EFM-GEB Document 6 Filed 06/25/20 Page 3 of 3




                                  CERTIFICATE OF SERVICE

        I hereby certify that on June 25, 2020, the foregoing was electronically filed with the
clerk of the court by using the CM/ECF system.

        I further certify that on June 25, 2020, the foregoing document and the notice of
electronic filing were served by first class mail upon the following:

       Fannie Ssebanakitta
       P.O. Box 214
       Burlington, CO 80807
                                                      s/ Emily B. Metzger
                                                      EMILY B. METZGER
                                                      Assistant United States Attorney




                                                 3
